Orders, Supreme Court, New York County (Jacqueline Silbermann, J.), entered June 23 and October 26, 1999, insofar as appealed from as limited by the briefs, distributing the proceeds of sale of the parties’ marital residence on certain conditions, unanimously affirmed, with costs.
The motion court’s pretrial distribution of the proceeds of the sale of the marital residence provides for the reasonable needs of both parties. Defendant’s possible need for more money in the future was adequately addressed with the express permis*165sion given to him to ask for more money as additional assets become liquid. We reject defendant’s argument that the distribution was based on criteria not specified in Domestic Relations Law § 236 (B) (6). His appropriate remedy for any perceived inequity in this pendente lite award is a prompt trial (Anonymous v Anonymous, 241 AD2d 353). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Lerner, JJ.